OPINION
Per CURIAM.
This is a law appeal by Defendant-Appellant Chester Szczecinski, also known as Carl C. Stanley, by his counsel, and by Paul Olney, Clarence Gaither, Mrs. Ethel Gaither, and Ruth Moenich, by their counsel, from a judgment of the Court of Common Pleas of Franklin County in a declaratory judgment action. The cause was submitted to this court upon the record, briefs, and argument of counsel.
Defendant-Appellant Szczecinski, also known as Carl C. Stanley, presented four assignments of error in his brief, and the other defendants-appellants set out four slightly different assignments of error in their brief, to which reference will be made without repetition here.
In its original opinion, the trial court set out in some detail its findings and the questions presented. We reached the same conclusions as did the trial court with reference to the questions presented and will, therefore, adopt the opinion of the trial court as our opinion.
*245The opinion of the trial court on the motion for a new trial adheres to its original opinion, and we believe it also is correct.
We find all assignments of error on behalf of all defendants-appellants not well taken; and, therefore, the judgment of the Court of Common Pleas will be affirmed.
Judgment affirmed.
PETREE, PJ, BRYANT and HORNBECK, JJ, concur.